DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/808525, which is a continuation of US Patent Application No. 15/474735, now US Patent 10,622,629.
3.	Claims 1-18 are currently pending and have been fully considered.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/474735, filed on 4/25/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting over claims of U.S. Patent No. 10/622,629 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
With respect to claim 1 of the pending application, the patent recites similar limitations (Claim 1) including a positive electrode active material for a nonaqueous electrolyte secondary battery, comprising primary particles of a lithium-transition metal composite oxide that contains nickel in the composition thereof and has a layered structure, the primary particles having an average particle size DSEM based on electron microscopic observation in a range of 1µ to 7µ, wherein a ratio D50/DSEM of a 50% particle size D50 in volume-based cumulative particle size distribution to the average particle size based on electron microscopic observation is in a range of 1 to 4, and a ratio D90/D10 of a 90% particle size D90 to a 10% particle size D10 in volume-based cumulative particle size distribution is 4 or less.
With respect to claims 2-18 of the pending application, the patent recites similar limitations (Claims 2-18).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (EP 2824735 A3) in view of Fukami et al. (EP 2058281 A2), herein referred to as Choi and Fukami respectively.
With respect to the limitations of claim 1 directed to a positive electrode active material for a nonaqueous electrolyte secondary battery, which includes particles having a DSEM (an average diameter based on observation by a scanning electron microscope), D50 (50% particle size D50 in volume-based cumulative particle size distribution), and D50/ DSEM corresponding to a ratio of these values and in the range of 1 to 4, which overlaps with values obtained by converting an average diameter of primary particles (corresponding to DSEM) disclosed in Choi and an average diameter of secondary particles (corresponding to D50 ) disclosed in Fukami. 
More specifically, Choi discloses that the primary particles have an average diameter (measured by SEM) corresponding to DSEM (Paragraph [0125]) of 3 to 5 µm and the secondary particles have an average diameter (corresponding to D50) of 3 to 8 um (see Claim 13), from which a ratio can be converted as about 1 to 2.67, which is included in the numerical range of D50/ DSEM defined in Claim 1 of the pending application. 
90/D10 is a common parameter representing the particle size distribution and partially overlaps with values calculated using the particle distribution of 10% and 90% disclosed in Fukami directed to the adjustment of size of primary particles and secondary particles of the lithium transition metal composite oxide for a secondary battery. 
More specifically, Fukami (Claim 2) discloses that the secondary particles have an average diameter D of 5 to 100 µm, 10% of particle size distribution of 0.5D or more, and 90% of particle size distribution of 2D or less, which can be converted to D90/D10 of 0.2 to 80 that overlaps with the numerical range of claim 1 of the pending application, and also discloses that the average diameter D and the numerical range of the primary particle diameter observed by SEM are effective in a specific range.
D90/D10 is a parameter representing the degree of particle size distribution, is srnall, which means uniformity of particle sizes, and when producing materials using particles, it is commonly the first consideration to adjust the degree of particle size distribution. 
Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Choi, directed to a positive electrode active material particle for a secondary battery which is included in the numerical range of D50 defined in Claim 1 of the pending application, with the teachings of Fukami, directed to the ratios of D90/D10 along with D50/ DSEM in the positive electrode active material particle for a secondary battery.
	With respect to claim 2, Choi teaches that the primary particles have an average diameter (measured by SEM) corresponding to DSEM (Paragraph [0125]) of 3 to 50) of 3 to 8 um (see Claim 13), from which a ratio can be converted as about 1 to 2.67 which falls within the claimed range of 1 to 3.
	With respect to claim 3, Choi (Claim 7) discloses that the nickel-based lithium transition metal oxide composition expressed by Chemical Formula 1 (LixCoaNibMcO2+α wherein 0.9<x<1.5, 0<a<0.5, 0<b<1, 0<c<0.1, -0.1≤α≤0.1 and M is at least one element selected from the group consisting of Mg, Ca, Sr, Ba, Ti, Zr, Nb, Mo, W, Zn, Al, Si, Mn, Cr, Fe, Mg, V and rare earth elements). Choi discloses some of the M elements correspond to the M’ elements in Claim 3 of the pending application, the ranges of coefficients of Li, Ni, Co and M elements include the ranges of coefficients of Li, Ni, Co and M1 in Claim 3 of the subject application, and the ranges of coefficient of O is identical to the range of coefficient of O in claim 3. In addition, Fukami discloses a composite oxide expressed by General Formula 1 (see Claim 1) and this composition is substantially identical to the composition of the lithium transition metal composite oxide defined in claim 3.
	With respect to claims 4, 8, 9, 13 and 16, Choi and Fukami teach (see above) a range of Ni compositions and a D50/ DSEM ratio that overlaps the claimed range and ratio.
	With respect to claims 5, 11 and 14, Choi teaches (Paragraph [0036]) the proportion of nickel ions occupying the lithium sites with a nickel-based lithium transition metal oxide is preferably 0.4 atomic percent.
With respect to claims 6, 7, 12 and 15, Fukami teaches (Claim 2) that the secondary particles have an average diameter D of 5 to 100 µm, 10% of particle 90/D10 of 0.2 to 80 that overlaps with the numerical range of claim 1 of the pending application, and also discloses that the average diameter D and the numerical range of the primary particle diameter observed by SEM are effective in a specific range.
	With respect to claim 10, Choi (Claim 7) discloses the lithium coefficient being in a range of 0.9<x<1.5 and the nickel coefficient being in a range of 0<b<1. The aforementioned ranges overlap the ranges recited in claim 10.
	With respect to claim 17, Choi teaches an electrode for a nonaqueous electrolyte (Paragraphs [0115-0116 and 0132]) that is formed with the positive electrode active material (discussed above) being coated on a current collector.
	With respect to claim 18, Choi teaches (Paragraphs [0115-0116 and 0132]) a lithium secondary battery comprising the electrode (discussed above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724